378 So. 2d 194 (1979)
AMERICAN DISTRICT TELEGRAPH COMPANY
v.
Joseph M. RAULT, Jr. d/b/a the Rault Center.
No. 10418.
Court of Appeal of Louisiana, Fourth Circuit.
November 27, 1979.
Louise A. Ferrand, Hartel, Kenny & Dimitry, New Orleans, for plaintiff.
Ford J. Dieth, Leach, Paysse & Baldwin, New Orleans, for defendant.
Before SAMUEL, REDMANN and SCHOTT, JJ.
REDMANN, Judge.
The prima facie proof necessary under La.C.C.P. 1702 for a default judgment on a suit "on an open account" consists of the account itself, verified by a competent witness's affidavit (or testimony) of its correctness.
In this case, neither affidavit nor testimony shows more than the competence of the *195 witness and the correctness of the amount claimed, and there is no copy of any account in the record nor any reference to the account (except for its balance) in the testimony.
The general rule of La.C.C. 2277 is that "contracts or agreements, above five hundred dollars in value, must be proved at least by one credible witness, and other corroborating circumstances." The special rule of C.C.P. 1702 allows the credible witness to give (fundamentally hearsay) testimony by affidavit, and accepts the business record of the account itself (also fundamentally hearsay from salesclerks and bookkeepers) as corroboration. But the naked declaration of an employee that the balance of some unproduced account is correct does not constitute the prima facie proof required for a default judgment in a suit on an open account under C.C.P. 1702.
Set aside; remanded.